     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 1 of 26




 1    Adam Hosmer-Henner, Esq. (NSBN 12779)
      Philip Mannelly, Esq. (NSBN 14236)
 2    Chelsea Latino, Esq. (NSBN 14227)
      McDONALD CARANO LLP
 3    100 W. Liberty Street, Tenth Floor
      Reno, NV 89501
 4    (775) 788-2000
      ahosmerhenner@mcdonaldcarano.com
 5    pmannelly@mcdonaldcarano.com
      clatino@mcdonaldcarano.com
 6
      Maggie McLetchie (NSBN 10931)
 7    Alina Shell, Esq. (NSBN 11711)
      McLETCHIE LAW
 8    701 E. Bridger Ave., Suite 520
      Las Vegas, NV 89101
 9    (702) 728-5300
      maggie@nvlitigation.com
10    alina@nvlitigation.com

11    Attorneys for Marty Scott Fitzgerald, Elizabeth Carley,
      Donald Savage, Howard White, Carl Olsen,
12    Scott Bedard, Stephen Ciolino and Mitchell Fields, individually
      and on behalf of a class of similarly situated persons
13

14                                  UNITED STATES DISTRICT COURT

15                                       DISTRICT OF NEVADA

16                                                 *****

17      IN RE: HCV PRISON LITIGATION                      Case No: 3:19-cv-00577-MMD-CLB

18
        This document relates to:                         AMENDED CLASS ACTION COMPLAINT
19
        ALL ACTIONS
20

21
                               AMENDED CLASS ACTION COMPLAINT
22

23           1.      Plaintiffs Marty Scott Fitzgerald, Elizabeth Carley, Donald Savage, Howard White,

24    Carl Olsen, Scott Bedard, Stephen Ciolino and Mitchell Fields (“Plaintiffs”), on behalf of

25    themselves and others similarly situated, bring this class action lawsuit pursuant to the Court’s

26    Order (ECF No. 1). Plaintiffs seek declaratory and injunctive relief, and to certify a class seeking

27    the same, from the State of Nevada’s practice of withholding or delaying curative treatment to

28
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 2 of 26




 1    inmates with chronic Hepatitis C Virus (“HCV”) without medical justification. This curative

 2    treatment is commonly referred to as direct-acting antiviral treatment (“DAA”).

 3            2.      After the consolidation of this litigation on October 9, 2019, and less than three

 4    weeks prior to the date set for the filing of this pleading and the hearing that was set in this matter,

 5    the Nevada Department of Corrections amended its medical policies to purportedly expand access

 6    to curative HCV treatment. Exhibit 1, Medical Directive 219, Eff. Nov. 15, 2019. This appears to

 7    be some progress as the revised Medical Directive 219 (“MD 219”) now requires HCV testing for

 8    all inmates during the intake process and seems to provide access to HCV treatment without some

 9    of the previous barriers that existed. However, the new MD 219 only represents theoretical

10    improvement. There is not a medical justification for delaying curative treatment, through the

11    various priority categories established in MD 219, as the medical standard of care is to provide

12    this curative treatment to individuals in any of the three listed categories.

13            3.      HCV is a widespread contagious liver disease and Defendants are aware that

14    withholding or delaying curative DAA treatment can lead to irreversible liver damage, prolonged

15    suffering, and death.

16                                      JURISDICTION AND VENUE

17            4.      Plaintiffs bring this action under 42 U.S.C. § 1983, the Eighth and Fourteenth

18    Amendments to the United States Constitution, the Americans with Disabilities Act of 1990, 42

19    U.S.C. §§ 12101, et seq, and the Equal Protection Clause of the Fourteenth Amendments to the

20    U.S. Constitution via 42 U.S.C. § 1983.

21            5.      Jurisdiction is proper under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3).

22            6.      Venue is proper under 28 U.S.C. § 1391(b)(1) and (2), because the events that gave

23    rise to this cause of action—the formulation and execution of the versions of MD 219—occurred

24    in Nevada and the Defendants reside in Nevada.

25            7.      Plaintiffs seek a preliminary and permanent injunction pursuant to Federal Rule of

26    Civil Procedure 65.

27    //

28    //


                                                         2
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 3 of 26




 1                                             PLAINTIFFS

 2            1.     Plaintiff Elizabeth Carley is currently incarcerated at the Florence McClure

 3    Women’s Correctional Center Facility in Las Vegas, Nevada, where medical care is administered

 4    by Defendants. Ms. Carley is in the legal custody and control of NDOC and has been diagnosed

 5    with chronic HCV. Defendants have repeatedly and continuously denied or withheld DAA

 6    treatment for her, even though she was and continues to be a candidate for DAA treatment under

 7    the medical standard of care.

 8            2.     Plaintiff Marty Fitzgerald is currently incarcerated under sentence at the High

 9    Desert State Prison in Indian Springs, Nevada where medical care is administered by Defendants.

10    He is in the legal custody and control of Nevada Department of Corrections (“NDOC”) and has

11    been diagnosed with chronic HCV. Defendants have repeatedly and continuously denied or

12    withheld DAA treatment from him, even though he was and continues to be a candidate for DAA

13    treatment under the medical standard of care.

14            3.     Plaintiff Howard White is currently incarcerated at the Northern Nevada

15    Correctional Center in Carson City, Nevada where medical care is administered by Defendants.

16    He is in the legal custody and control of NDOC and has been diagnosed with chronic HCV.

17    Defendants have repeatedly and continuously denied or withheld DAA treatment from him, even

18    though he was and continues to be a candidate for DAA treatment under the medical standard of

19    care.

20            4.     Plaintiff Stephen Ciolino is currently incarcerated at the High Desert State Prison

21    in Indian Springs, Nevada where medical care is administered by Defendants. He is in the legal

22    custody and control of NDOC and has been diagnosed with chronic HCV. Defendants have

23    repeatedly and continuously denied or withheld DAA treatment from him, even though he was and

24    continues to be a candidate for DAA treatment under the medical standard of care.

25            5.     Plaintiff Carl Olsen is currently incarcerated at the Lovelock Correctional Center

26    in Lovelock, Nevada where medical care is administered by Defendants. He is in the legal custody

27    and control of NDOC and has been diagnosed with chronic HCV. Defendants have repeatedly and

28


                                                      3
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 4 of 26




 1    continuously denied or withheld DAA treatment from him, even though he was and continues to

 2    be a candidate for DAA treatment under the medical standard of care.

 3           6.      Plaintiff Mitchell Fields is currently incarcerated at the Lovelock Correctional

 4    Center in Lovelock, Nevada where medical care is administered by Defendants. He is in the legal

 5    custody and control of NDOC and has been diagnosed with chronic HCV. Defendants have

 6    repeatedly and continuously denied or withheld DAA treatment from him, even though he was and

 7    continues to be a candidate for DAA treatment under the medical standard of care.

 8           7.      Plaintiff Scott Bedard is currently incarcerated at the Lovelock Correctional Center

 9    in Lovelock, Nevada where medical care is administered by Defendants. He is in the legal custody

10    and control of NDOC and has been diagnosed with chronic HCV. Defendants have repeatedly and

11    continuously denied or withheld DAA treatment from him, even though he was and continues to

12    be a candidate for DAA treatment under the medical standard of care.

13           8.      Plaintiff Don Savage is currently incarcerated at the Northern Nevada Correctional

14    Center in Carson City, Nevada where medical care is administered by Defendants. He is in the

15    legal custody and control of NDOC and has been diagnosed with chronic HCV. Defendants have

16    repeatedly and continuously denied or withheld DAA treatment from him, even though he was and

17    continues to be a candidate for DAA treatment under the medical standard of care.

18           9.      Plaintiffs have exhausted all available administrative remedies.

19                                            DEFENDANTS

20           10.     The State of Nevada ex rel. Nevada Department of Corrections operates the

21    correctional facilities where all of the Plaintiffs are currently located. The Nevada Department of

22    Corrections is an executive agency within the Nevada government.

23           11.     Nevada Department of Corrections Director Charles Daniels was appointed by

24    Governor Sisolak on December 2, 2019 and is sued in his official capacity. In this role, he has

25    oversight and authority over all aspects of the management and governance of NDOC. He has

26    overall responsibility for NDOC budget and for ensuring the delivery of necessary medical care

27    for the serious medical needs of all individuals held in NDOC’s correctional facilities and

28    contracted correctional facilities. He has participated in decision-making regarding NDOC’s


                                                      4
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 5 of 26




 1    chronic HCV policy, communicated with medical professionals and others regarding NDOC’s

 2    chronic HCV policy, and has been involved in creating the policy and policies that withhold DAA

 3    treatment based on non-medical considerations. At all relevant times with respect to the actions

 4    alleged herein, Defendant Daniels has acted and will continue to act under color of state law.

 5           12.     Former Nevada Department of Corrections Acting Director Harold Wickham is

 6    sued in his official capacity. In that role, which he held for parts of 2019, he has oversight and

 7    authority over all aspects of the management and governance of NDOC. He has overall

 8    responsibility for NDOC budget and for ensuring the delivery of necessary medical care for the

 9    serious medical needs of all individuals held in NDOC’s correctional facilities and contracted

10    correctional facilities. He has participated in decision-making regarding NDOC’s chronic HCV

11    policy, communicated with medical professionals and others regarding NDOC’s chronic HCV

12    policy, and has been involved in creating the policy and policies that withhold DAA treatment

13    based on non-medical considerations. At all relevant times with respect to the actions alleged

14    herein, Defendant Wickham has acted and will continue to act under color of state law.

15           13.     Former Nevada Department of Corrections Director James Dzurenda is sued in his

16    official capacity. In that role, which he held until 2019, he had oversight and authority over all

17    aspects of the management and governance of NDOC. He had overall responsibility for NDOC

18    budget and for ensuring the delivery of necessary medical care for the serious medical needs of all

19    individuals held in NDOC’s correctional facilities and contracted correctional facilities. He

20    participated in decision-making regarding NDOC’s chronic HCV policy, communicated with

21    medical professionals and others regarding NDOC’s chronic HCV policy, and was involved in

22    creating the policy and policies that withhold DAA treatment based on non-medical

23    considerations. At all relevant times with respect to the actions alleged herein, Defendant Dzurenda

24    has acted and will continue to act under color of state law.

25           14.     Defendants Romeo Aranas, M.D. and Michael Minev, M.D. are sued in their

26    official capacities as the respective current and former Medical Directors for NDOC respectively.

27    In these roles, they had oversight and authority over the delivery of necessary medical care for the

28    serious medical needs of all individuals held in NDOC’s correctional facilities and contracted


                                                       5
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 6 of 26




 1    correctional facilities. They participated in developing the policy or practice that withholds or

 2    delays DAAs from hundreds of inmates and has proactively or constructively denied inmates

 3    access to DAAs under that policy. Defendant Minev directly signed and dated the current version

 4    of MD 219. They participated in decisionmaking regarding NDOC’s chronic HCV policy,

 5    communicated with medical professionals and others regarding NDOC’s chronic HCV policy, and

 6    were closely involved in creating the policy that withholds or delays DAA treatment based on non-

 7    medical considerations. At all relevant times with respect to the actions alleged herein, they acted

 8    and will continue to act under color of state law.

 9           15.     The Defendants have statutory authority to implement the relief sought in this

10    Complaint.

11                                      GENERAL ALLEGATIONS

12           16.     Hepatitis C is a blood-borne infectious disease, which is transmitted through

13    exposure to infected blood.

14           17.     Hepatitis C is a growing public health crisis both in Nevada and throughout the

15    United States. Approximately 1% of the population are living with HCV active in their bodies and

16    the true prevalence is likely to be even higher. More than 20,000 people in the United States die

17    each year due to liver disease caused by HCV, making it the deadliest infectious disease in our

18    nation. Approximately 85% of individuals with HCV will develop chronic infection, which is

19    typically characterized as a Hepatitis C infection that lasts longer than six months.

20           18.     Chronic HCV is a disease that damages the liver, with the potential to affect

21    multiple other organs and bodily functions. The CDC reports approximately 40% of all those with

22    chronic HCV will develop cirrhosis. For those with advanced fibrosis and cirrhosis, there is a 1-

23    5% annual risk of hepatocellular carcinoma and a 3-6% annual risk of hepatic decompensation,

24    for which the risk of death in the following year is 15-20% as well as HCV being the leading cause

25    for liver transplant in the US.

26           19.     Individuals infected with chronic HCV suffer from a range of hepatic (affecting the

27    liver) and extrahepatic (affecting other organ systems) symptoms.

28


                                                       6
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 7 of 26




 1             20.    A common hepatic manifestation of chronic HCV infection is fibrosis, the

 2    formation of scar tissue in the liver. This scarring of the liver ranges from mild to severe, with the

 3    most severe form of fibrosis being cirrhosis. As cirrhosis progresses, more scar tissue forms,

 4    making it difficult for the liver to function.

 5             21.    Advanced scarring of the liver is associated with an increased risk of cancer.

 6    Cirrhosis is associated with increased rates of liver transplants and increased risk of death.

 7             22.    Once individuals develop advanced liver disease they often require undergo cancer

 8    screening at regular intervals for the rest of their lives even after they are cured of their chronic

 9    HCV infection.

10             23.    A significant number of persons with chronic HCV who have no signs of fibrosis

11    or mild fibrosis will still progress to cirrhosis in the absence of DAA treatment.

12             24.    Currently, there is no way to predict which newly infected patients will develop

13    advanced liver disease.

14             25.    Liver damage is only one potentially significant consequence of chronic HCV

15    infection.

16             26.    Chronic HCV may have extrahepatic manifestations that affect other organ

17    systems.

18             27.    Chronic HCV infection is associated with myocardial infarction, diabetes,

19    decreased cognitive function, fatigue, joint pain, depression, sore muscles, arthritis, various

20    cancers, decreased kidney function, certain types of rashes, and autoimmune disease. These

21    extrahepatic manifestations, among others, can occur irrespective of the amount of fibrosis in the

22    liver.

23             28.    Delay in treatment can cause irreversible damage to the liver and other vital organs.

24    Because of the many benefits associated with successful HCV treatment, clinicians following the

25    standard of care treat chronic HCV patients with antiviral therapy with the goal of achieving

26    Sustained Virologic Response (SVR), preferably early in the course of their chronic HCV infection

27    before the development of severe liver disease and other complications. SVR status means that the

28    virus becomes virtually undetectable in a patient and is considered to be a de facto cure of the


                                                        7
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 8 of 26




 1    infection. See U.S. Dep’t of Veterans Affairs, FAQs about Sustained Virologic Response to

 2    Treatment for Hepatitis C (2015), available at https://www.hepatitis.va.gov/pdf/sustained-

 3    virological-response.pdf.

 4            29.     Liver damage and scarring related to chronic HCV infection (“fibrosis”) is

 5    measured in a variety of methods. In addition to the physical exam and history, medical

 6    professionals following the standard of care use a combination of other blood tests and imaging to

 7    determine the stage of liver damage caused by HCV.

 8            30.     Metavir Fibrosis Score (“fibrosis score”) measures the degree of inflammation

 9    (activity grade A0 to A3) and the degree of fibrosis (Fibrosis State F0 to F4). A score of F0

10    represents no fibrosis (no scarring), F1 is portal fibrosis without septa formation (minimal

11    scarring), F2 is portal fibrosis with few septa (intermediate scarring), F3 is numerous septa without

12    cirrhosis (severe scarring), and F4 is cirrhosis. A parallel scale of measurement is known as “Ishak

13    Stage,” named after one of the pathologists who developed it, and it quantifies fibrosis on an

14    ascending scale of 0-6.

15            31.     Metavir Scores can be estimated using noninvasive serological testing as well as

16    transient elastography. Liver biopsy is no longer considered the standard of care for staging liver

17    disease. Beyond the limitations of the individual modalities of disease staging, it is important to

18    understand that the progression of liver disease is not linear and therefore it is difficult to predict

19    an individual’s progression through the stages of liver damage over time.

20            32.     Blood tests can provide an “APRI score” determined from a ratio derived from the

21    level of an enzyme in the blood (AST) compared to the AST levels of healthy persons and the

22    number of platelets in the infected person’s blood. “APRI” is an acronym for “AST to Platelet

23    Ratio Index.” The APRI score provides an imprecise measure of fibrosis or cirrhosis. Generally,

24    the lower the APRI score (in the scientific literature a cutoff of less than 0.5 is often used), the

25    greater the negative predictive value (and ability to rule out cirrhosis), and the higher the value

26    (the scientific literature often uses a measurement of greater than 1.5), the greater the positive

27    predictive value (and ability to rule in cirrhosis); midrange values are less accurate and less helpful.

28


                                                         8
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 9 of 26




 1            33.     Chronic HCV constitutes a serious medical need, regardless of the stage of fibrosis

 2    or disease severity. Defendants’ policies or practices deny necessary and standard medical care for

 3    chronic HCV, causing serious bodily and mental harm, as well as creating immediate and

 4    substantial risks to the health of Plaintiffs and those similarly situated, including irreparable health

 5    risks and harm.

 6                             STANDARD OF CARE FOR CHRONIC HCV

 7            34.     DAA Treatment is the standard of care for chronic HCV.

 8            35.     The American Association for the Study of Liver Diseases (AASLD) and the

 9    Infectious Diseases Society of America (IDSA) jointly publish treatment guidelines that establish

10    the national standard of care for HCV treatment.

11            36.     The AASLD and IDSA recommend treatment for all patients with chronic HCV

12    infection—regardless of fibrosis score––except for those with a short life expectancy that cannot

13    be saved by DAA treatment, liver transplantation, or another directed therapy. See AASLD/IDSA,

14    HCV Guidance: Recommendations for Testing, Managing, and Treating Hepatitis C (updated May

15    24,      2018),       available       at        https://www.hcvguidelines.org/sites/default/files/full-

16    guidancepdf/HCVGuidance_May_24_2018b.pdf.

17            37.     The Centers for Medicare and Medicaid Services (CMS), the federal agency that

18    administers Medicaid, has emphasized the importance of access to DAAs for Medicaid

19    beneficiaries. On November 15, 2015, CMS issued guidance (CMS Notice), advising state

20    Medicaid agencies to include DAAs in their coverage of outpatient prescription drugs and warning

21    against impermissible restrictions. Ctrs. for Medicare & Medicaid Servs., Assuring Medicaid

22    Beneficiaries     Access      to    Hepatitis       C     (HCV)      Drugs      (Nov.     5,     2015),

23    https://www.medicaid.gov/Medicaid- CHIP- Program- Information/By- Topics/PrescriptionDrug

24    s/Downloads/Rx-Releases/State-Releases/state-rel-172.pdf. Addressing itself to the Medicaid Act,

25    the CMS Notice observed “some states are restricting access to DAA HCV drugs contrary to the

26    statutory requirements in section 1927 of the Act by imposing conditions for coverage that may

27    unreasonably restrict access to these drugs.” The CMS Notice cited as examples of these improper

28


                                                          9
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 10 of 26




 1    limitations the requirement of a minimum fibrosis score, drug or alcohol abstinence, and that

 2    DAAs be prescribed by specialists.

 3           38.        The CDC endorses the use of these effective medications to reduce HCV infection

 4    and transmission rates, thereby enhancing public health and lowering treatment costs to the state

 5    in the long run. Medicare and the U.S. Department of Veterans Affairs also utilize coverage criteria

 6    consistent with the standard of care, as per AASLD/IDSA guidelines.

 7           39.        Withholding treatment can also increase psychological stressors including anxiety,

 8    illness uncertainty (the inability to determine the meaning of illness-related events), and depressive

 9    symptoms. With treatment, patients who are cured of chronic HCV report an improvement in their

10    mental well-being.

11           40.        Defendants have failed to provide DAA treatment to Plaintiffs and similarly

12    situated inmates and continue to fail to provide DAA treatment to Plaintiffs and similarly situated

13    inmates. Indeed, it has been NDOC’s policy and practice to deny DAA treatment to all but a select

14    few inmates in violation of the standard of care.

15                                        MEDICAL DIRECTIVE 219

16           41.        NDOC has justified its refusal to provide DAA treatment to Plaintiff and similarly

17    situated inmates, and has required medical personnel to ignore their independent judgment and

18    deny treatment based on MD 219, which purports to reflect NDOC’s Hepatitis C treatment policy.

19           42.        The version of MD 219 enacted on May 17, 2017, Exhibit 2, did not establish

20    automatic Hepatitis C testing for all inmates. Only “[i]nmate patients who have tested positive for

21    Hepatitis C and have displayed constitutional signs and symptoms may be candidates for

22    treatment.” Id.

23           43.        The 2017 version of MD 219 excluded any inmate patient who had an APRI score

24    lower than 2.0 or 1.5 “if there are other findings suggestive of fibrosis/cirrhosis.” Id. There was no

25    medical justification to support this exclusion from DAA Treatment.

26           44.        Between 2017 and 2019, the NDOC is believed to have adjusted the exclusionary

27    APRI scores but did not meaningfully revise its policies or procedures.

28


                                                        10
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 11 of 26




 1           45.     In November 2019, the NDOC abolished the use of APRI scores as a strictly

 2    exclusionary criteria, but instead established a set of priority levels that are likely to be used to

 3    function in an identical fashion to the replaced exclusionary criteria. Exhibit 1. The 2019 version

 4    of MD 219 acknowledges that “all patients with chronic HCV may benefit from treatment, certain

 5    patients are at high risk for disease progression and qualify for more urgent administration of

 6    treatment.” Id. The three priority levels that were established are:

 7                   a.       Priority Level 1 – High Priority for Treatment – Advanced hepatic fibrosis:

 8           APRI > 2.0, Metavir or Batts/Ludwig stage 3 or 4 on liver biopsy, cirrhosis; Liver

 9           transplant    recipients;   HCC;       Comorbid     conditions   associated    with    HCV;

10           Immunosuppressant medication; and/or Continuity of Care.

11                   b.       Priority Level 2 – Immediate Priority for Treatment – Evidence for

12           progressive fibrosis: APRI score > 0.70, stage 2 fibrosis on liver biopsy; Comorbid Medical

13           conditions; Diabetes melitus; and/or Chronic kidney disease

14                   c.       Priority Level 3 – Low Priority for Treatment – Stage 0 to Stage 1 fibrosis

15           on liver biopsy; APRI < 1; All other cases of HCV infection meeting the eligibility criteria

16           for treatment.

17           46.     There is no medical justification for delaying DAA treatment to individuals in any

18    of the Priority Levels. There is not a shortage of DAA treatment drugs nor medical professionals

19    as the treatment is typically administered through oral pills.

20                                NAMED PLAINTIFF ALLEGATIONS

21           A.      Elizabeth Carley

22           47.      Plaintiff Elizabeth Carley is 42 years old, and entered NDOC custody in 2012, with

23    a maximum release date of January 13, 2027. Ms. Carley is currently incarcerated at the Florence

24    McClure Women’s Correctional Center Facility in Las Vegas, Nevada.

25           48.     Ms. Carley was diagnosed with chronic HCV in or around 2014.

26           49.     Defendants have denied Ms. Carley needed medical treatment for HCV.

27           50.     Ms. Carley was admitted to a Hepatitis C clinic to monitor her liver enzyme levels,

28    but her levels are not regularly monitored.


                                                       11
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 12 of 26




 1           51.     Ms. Carley has experienced chronic conditions associated with HCV, including

 2    liver fibrosis, cirrhosis of the liver, jaundice, fatigue, and abdominal pain.

 3           52.     During the time period that the Defendants continue to withhold treatment, Ms.

 4    Carley’s chronic HCV may progress, further scarring her liver, further impairing liver function,

 5    and putting her at increasing risk of cirrhosis, liver disease, excruciating pain, and death.

 6           53.     Ms. Carley has sought treatment for her chronic HCV on many occasions by filing

 7    grievances. Each time, however, prison officials informed her that her enzymes were too low to

 8    allow for treatment under NDOC’s policies.

 9           54.     Relevant to the instant action, Ms. Carley filed a grievance on July 22, 2016.

10           55.     Ms. Carley has exhausted her administrative grievances.

11           56.     No medical reason existed or exists to deny Ms. Carley DAA Treatment.

12           57.     Defendants, by their policy or practice, have forced the refusal to treat Ms. Carley

13    with DAAs constituting deliberate indifference to her serious medical needs and discrimination

14    under the ADA and a violation of her equal protection rights.

15           B.      Marty Fitzgerald

16           58.     Marty Fitzgerald is 48 years old and entered NDOC custody in 2002. He is currently

17    incarcerated in High Desert State Prison and serving a determinate sentence with a maximum

18    release date of October 16, 2023.

19           59.     Mr. Fitzgerald was diagnosed with chronic HCV prior to 2015.

20           60.     Defendants have denied Mr. Fitzgerald needed medical treatment for HCV.

21           61.     Mr. Fitzgerald has experienced chronic conditions associated with chronic HCV,

22    including, liver fibrosis, abdominal pain, and nausea.

23           62.     Mr. Fitzgerald’s chronic HCV also causes him great stress and worry. It is

24    extremely difficult for him to know that the disease may be progressively scarring his liver, that

25    curative treatment is available, but the Defendants refuse to treat him.

26           63.     During the time period that the Defendants continue to withhold treatment, Mr.

27    Fitzgerald’s chronic HCV may progress, further scarring his liver, impairing liver function, and

28    putting him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.


                                                        12
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 13 of 26




 1           64.     Mr. Fitzgerald has sought treatment for his chronic HCV on many occasions by

 2    filing grievances. Relevant to this action, Mr. Fitzgerald filed a grievance in or around March 2017.

 3           65.     Mr. Fitzgerald has exhausted his administrative grievances.

 4           66.     No medical reason existed or exists to deny Mr. Fitzgerald DAA Treatment.

 5           67.     Defendants, by their policy or practice, have forced the refusal to treat Mr. West

 6    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

 7    under the ADA and a violation of his equal protection rights.

 8           C.      Howard White

 9           68.     Plaintiff Howard White is 74 years old and entered NDOC custody in 1997.

10           69.     Mr. White is serving a life sentence, and is currently incarcerated at the Northern

11    Nevada Correctional Center in Carson City, Nevada.

12           70.     Mr. White was diagnosed with chronic HCV in or around March 1997 while out of

13    custody.

14           71.     In or around December 1997, when Mr. White entered the custody of NDOC, he

15    was retested for HCV.

16           72.     Defendants have denied Mr. White needed medical treatment for HCV.

17           73.     Mr. White has experienced chronic conditions associated with chronic HCV,

18    including Type 2 diabetes, liver pain, fatigue, joint pain, and jaundice.

19           74.     During the time period that the Defendants continue to withhold treatment, Mr.

20    White’s chronic HCV may progress, further scarring his liver, impairing liver function, and putting

21    him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.

22           75.     Mr. White filed a grievance on January 1, 2016.

23           76.     Mr. White has exhausted his administrative grievance.

24           77.     No medical reason existed or exists to deny Mr. White DAA Treatment.

25           78.     Defendants, by their policy or practice, have forced the refusal to treat Mr. White

26    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

27    under the ADA and a violation of his equal protection rights.

28    //


                                                       13
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 14 of 26




 1           D.      Stephen Ciolino

 2           79.     Plaintiff Stephen Ciolino is 50 years old and entered NDOC custody in 2005.

 3           80.     Mr. Ciolino is serving a life sentence, and is currently incarcerated at the High

 4    Desert State Prison in Indian Springs, Nevada.

 5           81.     Mr. Ciolino was diagnosed with chronic HCV and has been denied DAA treatment

 6    since at least 2018.

 7           82.     Defendants have denied Mr. Ciolino needed medical treatment for HCV.

 8           83.     Mr. Ciolino has experienced chronic conditions associated with chronic HCV,

 9    including persistent fatigue, abdominal pain, and nausea.

10           84.     During the time period that the Defendants continue to withhold treatment, Mr.

11    Ciolino’s chronic HCV may progress, further scarring his liver, impairing liver function, and

12    putting him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.

13           85.     Mr. Ciolino has grieved the denial of medical treatment for his chronic HCV

14    multiple times since his diagnosis in 2005. Most recently, Mr. Ciolino filed a grievance on

15    December 8, 2018.

16           86.     Mr. Ciolino has exhausted his administrative grievance.

17           87.     No medical reason existed or exists to deny Mr. Ciolino DAA Treatment.

18           88.     Defendants, by their policy or practice, have forced the refusal to treat Mr. Ciolino

19    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

20    under the ADA and a violation of his equal protection rights.

21           E.      Carl Olsen

22           89.     Plaintiff Carl Olsen is 69 years old and entered NDOC custody in 1990.

23           90.     Mr. Olsen is serving a life sentence, and is currently incarcerated at the Lovelock

24    Correctional Center in Lovelock, Nevada.

25           91.     Mr. Olsen was diagnosed with chronic HCV and has been denied DAA treatment

26    since at least 2017.

27           92.     Defendants have denied Mr. Olsen needed medical treatment for HCV.

28


                                                       14
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 15 of 26




 1            93.     Mr. Olsen has experienced chronic conditions associated with chronic HCV,

 2    including fatigue, nausea, and joint pain. Mr. Olsen’s chronic HCV also causes him great stress

 3    and worry. It is extremely difficult for him to know that the disease may be progressively scarring

 4    his liver, that curative treatment is available, but the Defendants refuse to treat him.

 5            94.     During the time period that the Defendants continue to withhold treatment, Mr.

 6    Olsen’s chronic HCV may progress, further scarring his liver, impairing liver function, and putting

 7    him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.

 8            95.     Mr. Olsen filed a grievance on September 28, 2017.

 9            96.     Mr. Olsen has exhausted his administrative grievance.

10            97.     No medical reason existed or exists to deny Mr. Olsen DAA Treatment.

11            98.     Defendants, by their policy or practice, have forced the refusal to treat Mr. Olsen

12    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

13    under the ADA and a violation of his equal protection rights.

14            F.      Don Savage

15            99.     Plaintiff Don Savage is 51 years old and entered NDOC custody in 2017.

16            100.    Mr. Savage has a maximum release date of December 2, 2021, and is currently

17    incarcerated at the Northern Nevada Correctional Center in Carson City.

18            101.    Mr. Savage was diagnosed with chronic HCV and has been denied DAA treatment

19    since at least 2015.

20            102.    Defendants have denied Mr. Savage needed medical treatment for HCV.

21            103.    Mr. Savage has experienced chronic conditions associated with chronic HCV,

22    including loss of weight and muscle mass and persistent fatigue. Mr. Savage’s chronic HCV also

23    causes him great stress and worry. It is extremely difficult for him to know that the disease may

24    be progressively scarring his liver, that curative treatment is available, but the Defendants refuse

25    to treat him.

26            104.    During the time period that the Defendants continue to withhold treatment, Mr.

27    Savage’s chronic HCV may progress, further scarring his liver, impairing liver function, and

28    putting him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.


                                                        15
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 16 of 26




 1           105.      Mr. Savage filed a grievance on February 24, 2015.

 2           106.      Mr. Savage has exhausted his administrative grievance.

 3           107.      No medical reason existed or exists to deny Mr. Savage DAA Treatment.

 4           108.      Defendants, by their policy or practice, have forced the refusal to treat Mr. Savage

 5    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

 6    under the ADA and a violation of his equal protection rights.

 7           G.        Scott Bedard

 8           109.      Plaintiff Scott Bedard is 53 years old and entered NDOC custody in 1997.

 9           110.      Mr. Bedard is serving a life sentence, and is currently incarcerated at the Lovelock

10    Correctional Center in Lovelock, Nevada.

11           111.      Mr. Bedard was diagnosed with chronic HCV since at least 2017.

12           112.      Defendants initially denied DAA treatment to Mr. Benard in 2017 but ultimately

13    approved and provided Mr. Bedard with DAA treatment as of November 2019.

14           113.      The delayed approval of DAA treatment has led to chronic conditions for Mr.

15    Bedard associated with chronic HCV, including Type 2 diabetes and hypothyroidism.

16           114.      Mr. Bedard filed a grievance on November 30, 2017.

17           115.      Mr. Bedard has exhausted his administrative grievance.

18           116.      Defendants, by their policy or practice, have forced the delay of treatment to Mr.

19    Bedard with DAAs constituting deliberate indifference to his serious medical needs and

20    discrimination under the ADA and a violation of his equal protection rights.

21           H.        Mitchell Fields

22           117.      Plaintiff Mitchell Fields is 58 years old and entered NDOC custody in 1993.

23           118.      Mr. Bedard is serving a life sentence, and is currently incarcerated at the Lovelock

24    Correctional Center in Lovelock, Nevada with a scheduled release date of January 3, 2020.

25           119.      Mr. Fields was diagnosed with chronic HCV and has been denied treatment since

26    at least 2015.

27           120.      Defendants have denied Mr. Fields needed medical treatment for HCV.

28    //


                                                        16
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 17 of 26




 1            121.    Mr. Fields has experienced medical issues as a result of his untreated HCV,

 2    including liver pain. Mr. Fields’s chronic HCV also causes him great stress and worry. It is

 3    extremely difficult for him to know that the disease may be progressively scarring his liver, that

 4    curative treatment is available, but the Defendants refuse to treat him.

 5            122.    During the time period that the Defendants continue to withhold treatment, Mr.

 6    Fields’s chronic HCV may progress, further scarring his liver, impairing liver function, and putting

 7    him at increasing risk of cirrhosis, liver disease, excruciating pain, and death.

 8            123.    Mr. Fields filed a grievance in or around December 2015.

 9            124.    Mr. Fields has exhausted his administrative grievance.

10            125.    No medical reason existed or exists to deny Mr. Fields DAA Treatment.

11            126.    Defendants, by their policy or practice, have forced the refusal to treat Mr. Fields

12    with DAAs constituting deliberate indifference to his serious medical needs and discrimination

13    under the ADA and a violation of his equal protection rights.

14                                   CLASS ACTION ALLEGATIONS

15            127.    Pursuant to Federal Rule of Civil Procedure 23(b)(2), Plaintiffs seek to certify a

16    class of all persons:

17                    a.      Who are or will be, in the legal custody of the NDOC, and

18                    b.      Who have been incarcerated for at least 21 days and have at least 12-weeks

19            remaining on their sentence, and

20                    c.      Who have been diagnosed with chronic HCV, and are candidates for DAA

21            treatment as per the proper medical standard of care,

22                    d.      For whom DAA treatment has been or will be denied, withheld, or delayed

23            based on policies or considerations that deviate from the medical standard of care.

24            128.    Upon information and belief, Defendants have the ability to identify all such

25    similarly situated class members, through medical and other records in Defendant’s possession.

26            129.    The requirements of Rule 23(a) are satisfied:

27                    a.      Numerosity: The class is so numerous that joinder of all members is

28            impracticable. NDOC has reported it has over 13,700 inmates in its custody as of December


                                                       17
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 18 of 26




 1          2018 and expects the total inmate population to increase each year. National estimates

 2          suggest that approximately one third of incarcerated individuals have HCV.

 3                 b.      Commonality: There are questions of law or fact common to the class,

 4          including but not limited to: 1) whether HCV is a serious medical need; 2) whether

 5          Defendants’ policy and practice of not providing HCV treatment constitutes deliberate

 6          indifference to serious medical needs in violation of the Eight Amendment; 3) whether

 7          Defendants have knowingly failed to provide the necessary staging of HCV patients in

 8          accordance with the prevailing standard of care, including the pretreatment testing to

 9          determine the severity of the disease; 4) whether Defendants have knowingly employed

10          policies and practices that unjustifiably delay or deny treatment for HCV; 5) whether

11          Defendants have permitted cost considerations to improperly interfere with the treatment

12          of HCV; 6) whether HCV is a disability under the ADA; 7) whether medical services in

13          prison are a program or service under the ADA; and 8) whether Defendants have

14          discriminated against NDOC inmates with HCV on the basis of their disability by

15          categorically denying them medical treatment, while providing treatment for other diseases

16          and conditions such as HIV.

17                 c.      Typicality: The claims or defenses of the class representatives are typical of

18          the claims or defenses of the class. The class representatives have been diagnosed with

19          chronic HCV but have been refused treatment, and suffer from the same kind of

20          complications and substantial risk of serious harm that the class members suffer from.

21                 d.      Adequacy: The class representatives and class counsel will fairly and

22          adequately protect the interests of the class. The class representatives are committed to

23          obtaining declaratory relief that will benefit themselves as well as the class by ending

24          Defendants’ unconstitutional policy and practice. Their interests are consistent with and

25          not antagonistic to the interests of the class. They have a strong personal interest in the

26          outcome of this case and have no conflicts with class members. They are represented by

27          experienced counsel.

28


                                                     18
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 19 of 26




 1            130.   The requirements of Rule 23(b)(2) are satisfied, as the party opposing the class has

 2    acted and refused to act on grounds generally applicable to the class so that final declaratory relief

 3    would be appropriate to the class as a whole.

 4                                          CAUSES OF ACTION
 5
                                          First Cause of Action
 6         (Declaratory and Injunctive Relief - Eighth and Fourteenth Amendments to the U.S.
                                   Constitution via 42 U.S.C. § 1983)
 7

 8            131.   Plaintiffs incorporate the foregoing paragraphs as if set forth fully contained herein.

 9            132.   Defendants’ acts and omissions in their respective official capacities have failed to

10    provide adequate medical care according to the clearly established medical standard of care. This

11    deviation from the standard of care constitutes deliberate indifference to the serious medical needs

12    of Plaintiffs and other similarly situated inmates infected with chronic HCV, thereby establishing

13    a violation of U.S. Const. amend. VIII and XIV, for which 42 U.S.C. § 1983 provides declaratory,

14    equitable, mandamus, and legal remedies.

15            133.   Defendants know of and enforce the policies and practices described above. They

16    know of Plaintiffs’ and the Plaintiff Class’s serious medical needs, but intentionally refuse to

17    provide treatment addressing those needs. Defendants know that failure to treat those serious

18    medical needs has harmed Plaintiffs and the Plaintiff Class and continues to place them at

19    substantial risk of serious harm.

20            134.   Defendants’ conscious disregard of the risks facing Plaintiffs and the Plaintiff Class

21    violates all standards of decency and constitutes deliberate indifference to serious medical need.

22                                     Second Cause of Action
       (Declaratory and Injunctive Relief - Americans with Disabilities Act, 42 U.S.C. §§ 12131,
23                                             et seq.)
24            135.   Plaintiffs incorporate the foregoing paragraphs as if set forth fully contained herein.

25            136.   The Americans with Disabilities Act (ADA) and its subsequent amendments

26    prohibit public entities from discriminating against persons with disabilities in their programs,

27    services, and activities. 42 U.S.C. §§ 12131–12134.

28    //


                                                       19
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 20 of 26




 1             137.   The ADA defines “public entity” as any state or local government or “any

 2    department, agency . . . or other instrumentality” of a state or local government. 42 U.S.C. §

 3    12131(1)(A), (B).

 4             138.   NDOC is a “public entity” as defined by the ADA. NDOC has legal custody of

 5    hundreds of individuals that have been diagnosed with chronic HCV.

 6             139.   The individual Defendants are responsible for NDOC’s policies and practices and

 7    are authorized representatives of NDOC.

 8             140.   Plaintiffs each have a disability within the meaning of the ADA. An infection with

 9    a potentially deadly communicable virus constitutes a physical or mental impairment that

10    substantially limits several major life activities, including but not limited to eating and toileting.

11             141.   Each of the Plaintiffs are regarded by Defendants as having a disability because

12    they have been subjected to the Defendants’ chronic HCV policies or practices because they are

13    infected with chronic HCV.

14             142.   The Defendants have policies or practices to address the entire range of serious

15    medical conditions that arise for individuals that are within NDOC’s legal custody. In no other

16    similar set of circumstances to an individual living with chronic HCV does NDOC maintain

17    policies or practices that depart from the medical standard of care on the basis of non-medical

18    considerations, as alleged herein.

19             143.   Plaintiffs are excluded from appropriate medical treatment by reason of their

20    disability. Defendants discriminate against Plaintiffs on the basis of their disabilities by denying

21    or withholding medically necessary treatment for reasons unrelated to the standard of care, as

22    described throughout this Complaint. Defendants have singled out individuals infected with

23    chronic Hepatitis C to be subjected to policies and practices unrelated to the medical standard of

24    care in a manner distinct from Defendants’ policies or practices for individuals with other medical

25    needs.

26    //

27    //

28    //


                                                        20
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 21 of 26



                                            Third Cause of Action
 1     (Declaratory and Injunctive Relief - Equal Protection Clause of the Fourteenth Amendments to the
                                    U.S. Constitution via 42 U.S.C. § 1983)
 2

 3            144.   To state an Equal Protection Claim, Plaintiffs must demonstrate that defendants

 4    “acted with an intent or purpose to discriminate against the plaintiff based upon membership in a

 5    protected class,” or that Defendants purposefully treated them differently than similarly situated

 6    individuals without any rational basis for the disparate treatment. Lee v. City of Los Angeles, 250

 7    F.3d 668, 686 (9th Cir. 2001).

 8            145.   Defendants discriminate against Plaintiffs on the basis of their HCV status by

 9    denying or withholding medically necessary treatment for reasons unrelated to the standard of

10    care, as described throughout this Complaint. Defendants have singled out individuals infected

11    with chronic Hepatitis C to be subjected to policies and practices unrelated to the medical standard

12    of care in a manner distinct from Defendants’ policies or practices for individuals with other

13    medical needs, including individuals with other infectious diseases.

14            146.   Defendants discriminate against Plaintiffs on the basis of their HCV status by

15    denying or withholding medically necessary treatment for reasons unrelated to the standard of

16    care, including the requirement that Plaintiff sign an “agreement” that is not related to the standard

17    of care and would result in the denial of appropriate care. Defendants have singled out individuals

18    infected with chronic Hepatitis C to be subjected to policies and practices unrelated to the medical

19    standard of care in a manner distinct from Defendants’ policies or practices for individuals with

20    other medical needs, including individuals with other infectious diseases.

21            147.   Defendants’ acts and omissions in their respective official capacities have

22    established a violation of U.S. Const. amend. XIV, for which 42 U.S.C. § 1983 provides

23    declaratory, equitable, mandamus, and legal remedies.

24            148.   Defendants know of and enforce the policies and practices described above. They

25    know of Plaintiffs’ and the Plaintiff Class’s serious medical needs, but intentionally refuse to

26    provide treatment addressing those needs and thereby treat Plaintiffs’ medical needs as different

27    from other similarly situated inmates.

28


                                                       21
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 22 of 26




 1           149.    The fact that Defendants treat Plaintiffs differently from other inmates has no

 2    rational basis, and is not reasonably related to the valid goal of maintaining order and discipline

 3    among the inmates.

 4           150.    Defendants know that their treatment of Plaintiffs has harmed them and the Plaintiff

 5    Class and continues to place them at substantial risk of serious harm.

 6                                        PRAYER FOR RELIEF

 7    WHEREFORE, Plaintiffs pray that the Court issue the following relief:

 8           A.      A declaratory judgment that Defendants’ policy or practice of denying,

 9                   withholding, or prioritizing DAA treatment for the Plaintiffs and putative class

10                   members violates the Eighth Amendment and constitutes deliberate indifference to

11                   the serious medical needs of Plaintiffs and putative class members;

12           B.      A declaratory judgment that Defendants’ policy or practice of denying,

13                   withholding, or prioritizing DAA treatment for the Plaintiffs and putative class

14                   members violates the Americans with Disabilities Act and constitutes deliberate

15                   indifference to the serious medical needs of Plaintiffs and putative class members;

16           C.      An injunction ordering Defendants to: (i) formulate and implement an HCV

17                   treatment policy that meets the current standard of medical care, including in

18                   identifying and monitoring persons with HCV; (ii) treat Plaintiffs and members of

19                   the Class with appropriate DAAs; (iii) provide Plaintiffs and members of the Class

20                   an appropriate and accurate assessment of their level of fibrosis or cirrhosis,

21                   counseling on drug interactions, and ongoing medical care for complications and

22                   symptoms of chronic HCV; and (iv) include in any future contract with any entity

23                   to which it delegates its responsibility to provide for the medical needs of class

24                   members a provision that requires medical treatment consistent with the Court’s

25                   Order;

26           D.      Declaratory and injunctive relief preventing Defendants from discriminating

27                   against Plaintiffs and members of the Class, and/or treating them differently than

28                   other similarly-situated inmates, based on their HCV status;


                                                      22
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 23 of 26




 1          E.    Any further appropriate injunctions necessary to prevent future violations of

 2                Plaintiffs’ and the Class’s rights;

 3          F.    Certify that this action be maintained as a class action with a class definition as set

 4                forth herein, or alternately as a class action with two or more subclasses as may be

 5                appropriate;

 6          G.    Certify Named Plaintiffs identified herein as class representatives and Plaintiffs’

 7                undersigned counsel as class counsel;

 8          H.    An order enjoining Defendants from taking any action to interfere with Named

 9                Plaintiffs’ rights to maintain this action, or from retaliating in any way against

10                Named Plaintiffs for bringing this action;

11          I.    An order retaining jurisdiction over this matter to ensure that the terms of any

12                injunction are fully implemented;

13          J.    Award Named Plaintiffs compensatory and punitive damages;

14          K.    Award Plaintiffs’ reasonable attorney’s fees, costs, and litigation expenses;

15          L.    Any and all such further relief as the Court may deem appropriate;

16          Dated December 9, 2019.

17                                                McDONALD CARANO LLP
18
                                                  By     /s/ Adam Hosmer-Henner
19                                                  Adam Hosmer-Henner, Esq. (NSBN 12779)
                                                    Philp Mannelly, Esq. (NSBN 14236)
20                                                  Chelsea Latino, Esq. (NSBN 14227)
                                                    100 W. Liberty Street, Tenth Floor
21                                                  Reno, NV 89501
                                                    (775) 788-2000
22
                                                        McLETCHIE LAW
23                                                      Maggie McLetchie (NSBN 10931)
                                                        Alina Shell, Esq. (NSBN 11711)
24                                                      701 E. Bridger Ave., Suite 520
                                                        Las Vegas, NV 89101
25                                                      (702)728-5300
26                                                      Attorneys for Marty Scott Fitzgerald, Elizabeth
                                                        Carley, Donald Savage, Howard White, Carl
27                                                      Olsen, Scott Bedard, Stephen Ciolino and
                                                        Mitchell Fields, individually and on behalf of a
28                                                      class of similarly situated persons


                                                    23
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 24 of 26



                                      CERTIFICATE OF SERVICE
 1
              I hereby certify, under penalty of perjury, that I am an employee of McDonald Carano and
 2
      that on this date, I served the within AMENDED CLASS ACTION COMPLAINT on the parties
 3
      in said case by electronically filing via the Court’s e-filing system. The participants in this case
 4
      are registered e-filing users and that service will be accomplished by e-filing to the following e-
 5
      filing participants:
 6

 7        Aaron D. Ford, Esq.
          Douglas Rands, Esq.
 8        Charles Odgers, Esq.
          Jared Frost, Esq.
 9        Nevada Attorney General’s Office
          100 N. Carson Street
10        Carson City, NV 89701
11        In addition, a true and correct copy was mailed to the party below via U.S. Mail addressed as

12    follows:

13     Budd Reese, #80466                                Donald M. Savage, #1004487
       Ely State Prison                                  Northern Nevada Correctional Center
14     P.O. Box 1989                                     P.O. Box 7000
       Ely, NV 89301                                     Carson City, NV 89702
15

16     Howard Lee White, #24575                          Carl Henry Olsen, #31147
       Northern Nevada Correctional Center               Lovelock Correctional Center
17     P.O. Box 7000                                     1200 Prison Road
       Carson City, NV 89702                             Lovelock, NV 89419
18

19     Scott H. Bedard, #67540                           Stephen Frederick Paul Ciolino, #84670
       Lovelock Correctional Center                      High Desert State Prison
20     1200 Prison Road                                  P.O. Box 650
       Lovelock, NV 89419                                Indian Springs, NV 89070
21

22     Mitchell Fields, #46666                           Marty Scott Fitzgerald, #73049
       Love Lock Correctional Center                     High Desert State Prison
23     1200 Prison Road                                  PO Box 650
       Lovelock, NV 89419                                Indian Springs, NV 89070
24

25

26
27

28


                                                      24
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 25 of 26




 1     Elizabeth Carley, # 1095997            Ty Thomas, #69806
       Florence McClure Women’s               Northern Nevada Correctional Center
 2     Correctional Center                    P.O. Box 7000
       4370 Smiley Road                       Carson City, NV 89702
 3     Las Vegas, NV 89115
 4     Ronald J. Mulder, # 72064
       Northern Nevada Correctional Center
 5     P.O. Box 7000
       Carson City, NV 89702
 6
         Dated: December 9, 2019
 7

 8
                                                          /s/ Jill Nelson
 9                                                Jill Nelson
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                             25
     Case 3:19-cv-00577-MMD-CLB Document 10 Filed 12/09/19 Page 26 of 26




 1                                       INDEX OF EXHIBITS
                                                                         NUMBER OF
 2       EXHIBIT #                  DESCRIPTION                          PAGES
 3             1             Medical Directive 219, Eff. Nov. 15, 2019       8
 4             2             Medical Directive 219, Eff. May 17, 2017        5
 5

 6
      4829-5114-6670, v. 7
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   26
